DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Group I, claims 29-35, in the reply filed on 3/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 36-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 29 contains the limitation “wherein attaching a junction box to the laminated structure includes sealing the first DC connector to the laminated structure” in lines 8-10 which has improper antecedent basis. For the purpose of the Office Action, claim 29 lines 8-10 will be treated as reading “the junction box”.  

	Claims 30-35 are additionally rejected as being dependent on claim 29 and including all of the limitations thereof. 

	Claim 30 contains the limitations “wherein forming a photovoltaic solar panel by laminating one or more sheets that include at least one photovoltaic solar cell, and attaching a junction box to the photovoltaic solar panel, includes forming a photovoltaic solar panel by laminating one or more sheets that include at least one photovoltaic solar cell, a support sheet, and a back plate, and sealing the first DC connector of the junction box to at least one of the support sheet and the back plate” which contains instances of improper antecedent basis and repeats limitations from claim 29. Any limitations set forth in claim 29 should be subsequently referred to with “the” or “said” to clearly refer to the previously set forth element. For the purpose of this Office Action, claim 30 will be treated as if it reads “wherein the one or more sheets that includes the at least one photovoltaic solar cell, a support sheet, and a back plate, and sealing the first DC connector of the junction box to at least one of the support sheet and the back plate”.

Claim 32 contains the limitations “wherein forming a roof tile that includes a hole, the hole which extends from a front side of the roof tile to a rear side of the roof tile includes drilling a hole in a roof tile, the hole which extends from a front side of the roof tile to a rear side of the roof tile” which contains instances of improper antecedent basis and repeats limitations from claims 29 and 31. Any limitations set forth in claims 29 and 31 should be subsequently referred to with “the” or “said” to clearly refer to the previously set forth element. For the purpose of this Office Action, claim 32 will be treated as if it reads “wherein forming the roof tile includes drilling a hole in the roof tile, wherein the hole extends from a front side of the roof tile to a rear side of the roof tile”.

Claim 33 contains the limitations “wherein drilling a hole that extends from a front side of a roof tile to a rear side of the roof tile includes drilling a hole in a roof tile, the roof tile comprising at least one of concrete and clay” which contains instances of improper antecedent basis and repeats limitations from claims 29 and 31-32. Any limitations set forth in claims 29 and 31-32 should be subsequently referred to with “the” or “said” to clearly refer to the previously set forth element. For the purpose of this Office Action, claim 33 will be treated as if it only reads “the roof tile comprising at least one of concrete and clay”.

Claim 35 contain the limitation “wherein attaching a junction box to the photovoltaic solar panel includes” which has improper antecedent basis. For the purpose of this Office Action, claim 35 will be treated as if it reads “wherein attaching the junction box to the photovoltaic solar panel includes”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29-32 and 34-35 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Carolan et al. (WO 2012/120489, see US equivalent US 2014/0041715 for mapping, listed on IDS filed 4/28/2020).

Regarding claim 29, Carolan discloses a method of manufacture of a photovoltaic solar roof tile assembly ([32]-[34]), the method comprising: 
forming a laminated structure by laminating one or more sheets that include at least one photovoltaic solar cell (20) ([37], [45], [47] and [72]), and 
attaching a junction box (upper and lower housing 81, 82 form junction box) to the laminated structure to form a photovoltaic solar panel (Figures 11 and 12 and [85]-[87]), the junction box comprising a first DC connector (93, 94) and a second DC connector (95, 96) (Figures 11-13 and [89]), the second DC connector (95, 96) mateable to the first DC connector (93, 94) (Figures 11-13 and [89]), 
wherein attaching the junction box to the laminated structure includes sealing the first DC connector to the laminated structure (first dc connector which is in hole 80 in tile is sealed to the laminated structure by adhesive sheets 22 and 23 which are sealed to tile, [72]-[74] and [92]).

Regarding claim 30, Carolan discloses all of the claim limitations as set forth above. Carolan additionally discloses that the one or more sheets includes the at least one photovoltaic solar cell (20), a support sheet (translucent cover 21) and a back plate (external sheet 2) ([72] and Figure 4) and sealing the first DC connector (93, 94) of the junction box to at least one of the support sheet and the back plate (first dc connector which is in hole 80 in tile is sealed to the back sheet and support sheet by adhesive sheets 22 and 23 which are sealed to the tile, [72]-[74] and [92]).

Regarding claim 31, Carolan discloses all of the claim limitations as set forth above. Carolan additionally discloses forming a roof tile ([32]-[33]) that includes a hole (80) (Figure 11 and [85]), the hole (80) which extends from a front side of the roof tile to a rear side of the roof tile (Figure 11 and [85]); and attaching the photovoltaic solar panel to a front surface on the front side of the roof tile ([81] and Figures 3-4), wherein attaching the photovoltaic solar panel to a front surface on the front side of the roof tile includes locating the junction box (upper and lower housing parts 81, 82) of the photovoltaic solar panel in the hole (80) of the roof tile by inserting the first DC connector (93, 94) from the front side of the roof tile and attaching the second DC connector (95, 96) from the rear side (Figure 11 and [85]-[87]).  

Regarding claim 32, Carolan discloses all of the claim limitations as set forth above. Carolan additionally discloses the step of drilling the hole (80) in the roof tile, wherein the hole extends from a front side of the roof tile to a rear side of the roof tile ([92] and Figures 11 and 16).  

Regarding claim 34, Carolan discloses all of the claim limitations as set forth above. Carolan additionally discloses that the first DC connector (93, 94) is a male plug DC connector and the second DC connector (95, 96) is a female plug DC connector (As shown in Figures 11-14, 18, 20 and 21, the connectors each include a male and female plug portion).

Regarding claim 35, Carolan discloses all of the claim limitations as set forth above. Carolan additionally discloses that wherein attaching the junction box to the photovoltaic solar panel includes forming an electrical connection between a positive conductor of the junction box and a positive output of the at least one photovoltaic solar cell, and forming an electrical connection between a negative conductor of the junction box and a negative output of the at least one photovoltaic solar cell  (Figures 11-14, [89] and [91]-[92], see positive and negative output wires 91, 92 connected to positive and negative output of photovoltaic cells through external terminals 90 extending to first and second dc connectors which also contain positive and negative wires).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Carolan et al. (WO 2012/120489, see US equivalent US 2014/0041715 for mapping, listed on IDS filed 4/28/2020), as applied to claim 32 above, in view of Corrales et al. (US 2008/0135094, listed on IDS filed 4/28/2020).

	Regarding claim 33, Carolan discloses all of the claim limitations as set forth above. Carolan does not explicitly disclose that the roof tile comprises at least one of concrete and clay.
	Corrales discloses a photovoltaic roof tile in Figure 1 comprising at least one of concrete and clay ([78] and [80]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add concrete or clay to the material of the roof tile of Carolan, as taught by Corrales, because concrete and clay were known suitable materials for photovoltaic roof tiles in the art and one having ordinary skill in the art would have a reasonable expectation of success when doing so (Corrales, [78] and [80]).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726